            Case MDL No. 2997 Document 35-1 Filed 03/22/21 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


  IN RE: BABY FOOD MARKETING, SALES                    MDL DOCKET NO. 2997
  PRACTICES AND PRODUCTS LIABILITY
  LITIGATION


       NOTICE OF POTENTIAL TAG-ALONG ACTIONS – SCHEDULE OF ACTIONS


             Plaintiffs         Defendants           District   Civil Action No.       Judge
 1.    Crista Marie Hazely   Gerber Products       E.D. Va.     1:21-cv-00321-     Judge Liam
       and Kathryn           Company                            LO-TCB             O'Grady
       McCarthy
 2.    Vanessa Mathiesen     Plum, PBC             N.D. Cal.    Case No. 4:21-     Magistrate
                                                                cv-01763-KAW       Judge Kandis
                                                                                   A. Westmore


Dated: March 22, 2021                          Respectfully submitted,

                                               /s/ Lori G. Feldman
                                               Lori G. Feldman, Esq.
                                               GEORGE GESTEN MCDONALD, PLLC
                                               102 Half Moon Bay Drive
                                               Croton-on-Hudson, New York 10520
                                               Phone: (917) 983-9321
                                               Fax: (888) 421-4173
                                               Email: LFeldman@4-justice.com
                                               E-Service: eService@4-Justice.com

                                               David J. George, Esq.
                                               Brittany L. Brown, Esq.
                                               GEORGE GESTEN MCDONALD, PLLC
                                               9897 Lake Worth Road, Suite #302
                                               Lake Worth, FL 33467
                                               Phone: (561) 232-6002
                                               Fax: (888) 421-4173
                                               Email: DGeorge@4-Justice.com
                                               E-Service: eService@4-Justice.com

                                               Counsel for Crista Hazely and Vanessa Mathiesen




                                               2
